     Case 4:18-cv-00812-MWB Document 89 Filed 04/13/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANGEL LUIS THOMAS, SR.,                       No. 4:18-CV-00812

           Plaintiff,                         (Judge Brann)

     v.

COL. TYREE C. BLOCKER, et al.,

           Defendants.

                                  ORDER

                               APRIL 13, 2021

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Defendant’s motion for judgment on the pleadings (Doc. 84) is

          GRANTED;

    2.    Judgment is entered in favor of Defendants and against Plaintiffs; and

    3.    The Clerk of Court is directed to CLOSE this case.



                                          BY THE COURT:


                                          s/ Matthew W. Brann
                                          Matthew W. Brann
                                          United States District Judge
